                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                              DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                   LITIGATION BUREAU
                                         Writer’s Direct Dial: (212) 416-8528

                                                 April 27, 2021

    BY ECF
    Honorable Lorna G. Schofield
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

            Re:    Balogun v. New York State Division of Human Rights, et al., 20-cv-10484 (LGS)

    Dear Judge Schofield:

           This Office represents defendant New York State Division of Human Rights (“DHR”)
    and the individually-named defendants (“Defendants”) in this action.

           Defendants request an extension of time from May 5, 2021 to June 11, 2021 to respond or
    answer to the Complaint, dated December 11, 2020. This Office requests this time to permit
    exploration of the seven claims against each of the seven defendants. This is Defendants’ first
    request for an extension of this deadline. Plaintiff Abeeb Balogun has consented to this request,
    and the parties jointly request an adjournment of the May 6, 2021 initial conference until a date
    and time after Defendants file their responses to the Complaint.

            Thank you for your time and consideration of this matter.

                                                     Respectfully submitted,

                                            /s/ Elizabeth A. Figueira
                                            Elizabeth A. Figueira
                                            Assistant Attorney General
                                         The application is GRANTED in part. Defendants' request for an
cc: Abeeb K. Balogun (Pro se plaintiff)  extension of time to answer the complaint is granted. By June
    via email: abeeb_balogun@hotmail.com 11, 2021, Defendants shall answer, move or otherwise respond
                                         to the complaint. Defendants' request for an adjournment of the
                                         the initial pretrial conference is DENIED.

                                                  Dated: April 28, 2021
                                                         New York, New York


                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
